DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 47-48, 50, 54-56, 59, 61, 64, 66-67, 69, and 71 are pending in the application.
Claims 47-48, 50, 54-56, 59, 61, 64, 66-67, 69, and 71 have an effective filing date of Mar. 15, 2013 because the claims are supported by the provisional 61/798,333 (filed 03/15/2013), but not the provisional 61/616,943 (filed 3/28/2012).  The present application continues to be examined under the pre-AIA  first to invent provisions because applications filed before Mar. 16, 2013 are being examined under the pre-AIA  first to invent provisions.
The following claim limitations are not supported by the provisional 61/616,943.
Claim 47.  A composition, comprising:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1, and a basicity greater than or equal to 65% and less than 75% . . . .

Claim 56.  A method . . . comprising . . . 
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75% . . . .


Claim 61.  A method . . . comprising . . .
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less that 75% . . . .

Claim 66.  A method . . . comprising . . . 
the step of forming a mixture comprising mixing polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75% . . . .


Missing Information Disclosure Statement
In Applicant’s Response dated Jul. 20, 2021, Joly et al. and Nalco Water Handbook are referenced, without making either reference of record, via an Information Disclosure Statement.  As such, Applicant’s arguments referencing Joly et al. and Nalco Water Handbook cannot be addressed.

Response to Arguments
Regarding the previous claim objections (see Applicant’s Remarks Page 9) – Claims 56, 61, and 69 were amended, and Claims 57 and 62 were cancelled.  Applicant persuasively argued that the previous rejections be withdrawn from Claims 56, 59, 61, 64, 69, and 71.  This is done below.

Regarding the previous rejections under 112(b) for indefiniteness (see Applicant’s Remarks Pages 10-13) – Claims 47-48, 55-56, 59, 61, 64, 66-67, 69, and 71 were amended, and Claims 57 and 62 were cancelled.  The previous rejections under 112(b) for indefiniteness are withdrawn from Claims 47-48, 50, 54-56, 59, 61, 64, 66-67, 69, and 71 below.
Some of Applicant’s arguments were persuasive, and others were not.  The ones that were not, are addressed next.
Claim 47 recites:
Claim 47.  A composition, comprising:
a mixture of polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1, and a basicity greater than or equal to 65% and less than 75%, and a polysaccharide component consisting essentially of uncharged guar,
said composition being capable of clarifying or reducing the turbidity of turbid water when an effective amount of said composition is mixed therewith.

Claims 56, 61, and 66 also recite:
Claim 56.  A method . . . 
adding a mixture comprising polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75% . . . .

Claim 61.  A method . . . 
adding polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75% . . . . 

Claim 66.  A method . . . 
mixing polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75% . . . . 

The rejection follows.  Claims 47-48, 50, 54-56, 59, 61, 64, 66-67, 69, and 71 are rejected under § 112(b) for indefiniteness.
A).	Regarding independent Claims 47, 56, 61, and 66 – Each independent claim, and its respective dependent claims, recites “polyaluminum chloride having a formula m(OH)nCl(3m-n), wherein 0<n<3m and m>1.”  It is unclear how, when 3m=n, there is no Cl in the claimed “polyaluminum chloride.”
Regarding the above rejection, Applicant argues that one of ordinary skill in the art understands that, “When m=3n in the formula Aln(OH)mCl(3n-m) the resulting compound is an aluminum hydroxide, not polyaluminum chloride (which requires the presence of a chlorine ion). . . . Clearly aluminum hydroxide does not fall within the description of polyaluminum chloride required by the pending claims (which requires a basicity of between 65% and 75%), thus eliminating the possibility that n may equal 3m in the formula of the present claims.”  (See Applicant’s Remarks Page 10-11)
These arguments are unpersuasive because Applicant has set forth no evidence, beyond the Rejection for Claims 47, 56, 61, and 66 (by referencing Martin Hubbe at Applicant’s Remarks Page 10), that one of ordinary skill in the art understands the connection between the “basicity of between 65% and 75%” limitation and the “polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1” limitation.  As such, the § 112(b) rejections remain. 

Regarding the § 102 and § 103 rejections – Applicant’s arguments with respect to Claims 48, 55, 59, 64, and 69 have been considered but Claims 47-48, 55-56, 59, 61, 64, 66-67, 69, and 71 were amended, and their rejections changed accordingly.  The new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's remaining arguments filed Jul. 20, 2021 have been fully considered but they are not persuasive.
Independent Claims 47 and 61 are each rejected under § 103 over Allen et al., in view of Martin Hubbe, in view of Carson (see Rejections for Claims 47 and 61 below).  Claims 47 and 61 follow.
Claim 47.  A composition, comprising:
a mixture of polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1, and a basicity greater than or equal to 65% and less than 75%, and a polysaccharide component consisting essentially of uncharged guar,
said composition being capable of clarifying or reducing the turbidity of turbid water when an effective amount of said composition is mixed therewith.

Claim 61.  A method for clarifying or reducing the turbidity of turbid water comprising suspended particles, comprising:
m(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%, and a polysaccharide component consisting essentially of uncharged guar, to said turbid water;
forming agglomerations in the turbid water comprising the suspended particles, the polyaluminum chloride, and the polysaccharide component; and
removing the agglomerations from the turbid water to remove the suspended particles from the water, thereby clarifying or reducing the turbidity of the turbid water.

The combination statements follow.
Allen et al. does not disclose:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1, and a basicity greater than or equal to 65% and less than 75%.

Martin Hubbe also relates to water treatment (Page 1, “Function” section, “whereas PAC products of higher basicity are useful for water and wastewater treatment”) and discloses a polyaluminum chloride having the formula Alm(OH)nCl(3m-n), where basicity is defined by the term n/3m in the equation (Page 1, “Composition” section).
Carson also relates to water treatment (Page i, Paragraph 3) and discloses polyaluminum chloride is synonymous with aluminum chlorohydrate (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) and Al(OH)2CI which meets the limitation the formula Alm(OH)nCl(3m-n) wherein 0<n<3m and m>1, and a basicity greater than 65% and less than 75% (with n=2 and m=1, the basicity of Al(OH)2CI is 67%).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method disclosed by Allen et al. with the formula disclosed by Martin Hubbe because, according to Martin Hubbe, polyaluminum chloride may be described by numerous formulae (Page 1, “Composition” section) and, according to Carson, the formula disclosed by Martin Hubbe contains a species that meets the claimed formula’s limits (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry). Further, Allen et al. discloses the use of “aluminum chlorohydrate” and “polyaluminum chloride” (see Allen et al. 2:41-48) and, according to Carson, these terms are synonymous (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) such that a person of ordinary skill in the art using one species would consider using an equivalent and synonymous species.

Regarding Claim 47 (and 61), Applicant argues that Allen et al. does not disclose:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1, and a basicity greater than or equal to 65% and less than 75%,

because, “Allen also fails to disclose or suggest any compound which might ordinarily considered by those of skill in the art to be a polyaluminum chloride” that has “a basicity greater than 65% and less than 75%,” since “Allen, acting within his rights as his own lexographer, has unambiguously and conspicuously re-defined the term ‘polyaluminum chloride’ to mean a specific compound having the formula ‘Al6OCl5’” (see Applicant’s Remarks Pages 13-14).  Applicant further argues, “Allen also identifies aluminum
chlorohydrate as having the formula AlnOH(2n-m)Clm and polyaluminum chloride as having the formula Al6OCl5 – clearly two different and distinct chemical formulae” (see Applicant’s Remarks Page 15).
Applicant further argues that, “Martin Hubbe states that the chemistry of PAC is often expressed in the form Aln(OH)mCl(3n-m).  However, Martin Hubbe defines polyaluminum chloride as a class of soluble aluminum products partly reacted with base, and also states that ‘[a] particularly stable and important ionic species in PAC . . . has the formula Aln(OH)24(H2O)12 7+ ’, which does not conform to the formula Aln(OH)mCl(3n-m)” (see Applicant’s Remarks Page 15).
Applicant further argues that Carson in non-analogous art because, “Carson is not directed to water treatment. Rather, Carson is directed to the environmental toxicity of aluminum compounds in a wide variety of products, which products include water treatment products” – and further points to Carson Table 4 and argues, “of the 16 compounds listed in Table 4, only two are listed as having a use in the treatment of water” (see Applicant’s Remarks Pages 15-16).
Applicant further agrees that “Table 1 of the Carson reference is labeled ‘aluminum chlorohydrate’ . . . . The entry lists the following terms as ‘synonyms’ for ‘aluminum chlorohydrate’: aluminum chlorohydroxide, aluminum hydroxychloride, aluminum chloride, basic, aluminum chloride hydroxide and polyaluminum chloride, as well the chemical formulae Al2ClH5O5, Al2(OH)2Cl[Symbol font/0xB7]2H2O, [Al(OH)2Cl]x, Al6(OH)15Cl3 and [Al2(OH)5Cl]x” (see Applicant’s Remarks Page 19, emphasis added).  Applicant further agrees
Applicant then argues that, given that Carson is non-analogous art, “the NALCO WATER HANDBOOK (Nalco; previously cited) clearly distinguishes aluminum chlorohydrate and polyaluminum chloride” and then provides nothing from the NALCO WATER HANDBOOK which supports Applicant’s position or the claim language stating:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1, and a basicity greater than or equal to 65% and less than 75%,

(see Applicant’s Remarks Page 17).
The above arguments are unpersuasive because, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the Allen et al. reference and Applicant’s argument that polyaluminum chloride is “defined” as a specific formula in Allen et al. – These arguments are unpersuasive because whether or not Allen et al. is “defining” terms for the disclosed polyaluminum chemical structures, as Applicant is arguing, is irrelevant, since in the Rejection for Claim 47 (and Claim 61), Allen et al. discloses “polyaluminum chloride” or “aluminum chlorohydrate” (see Allen et al. 2:40-50); Martin Hubbe is referenced for the polyaluminum chloride formulas and basicity (see Martin Hubbe Page 1, “Composition” section), not Allen et al. as Applicant is arguing; and Martin Hubbe further teaches “‘poly-aluminum chloride’ or ‘PAC’ . . . [and] PAC products of higher basicity are useful for water and wastewater treatment” (see Martin Hubbe Page 1, “Function” section), which is what the primary reference, Allen et al., is doing (see Allen et al. 2:5-6) (see Rejections for Claims 41 and 61 below).
Regarding the Martin Hubbe reference and Applicant’s arguments that Martin Hubbe discloses other compositions and other functions – These arguments are unpersuasive because Martin Hubbe discloses:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1, and a basicity greater than or equal to 65% and less than 75% (see Martin Hubbe Page 1 “Composition” section),

and Martin Hubbe further teaches, “‘poly-aluminum chloride’ or ‘PAC’ . . . [and] PAC products of higher basicity are useful for water and wastewater treatment” (see Martin Hubbe Page 1, “Function” section), which is what the primary reference, Allen et al., is doing (see Allen et al. 2:5-6).  Disclosed examples and In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding the Carson reference and Applicant’s arguments that Carson is non-analogous art – These arguments are unpersuasive because, in response to Applicant's argument that Carson is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Carson is in Applicant’s field of endeavor (wastewater treatment; see Original Disclosure, Title for “Water Treatment Compositions and Methods of Use,” and Paragraph spanning Pages 9-10 for removing “suspended sludge materials from municipal and industrial wastewater”; and see Carson Page i, Paragraph 3 for “Aluminum-based products, particularly those for water treatment (e.g., aluminum sulfate [alum], polyaluminum chloride [PAC], and sodium aluminate), are commercially available. . . . The production of PAC and aluminum chlorohydrate for use as water treatment chemicals has also been growing”) – and Carson is reasonably pertinent to the particular problem with which Applicant is concerned
Regarding Applicant’s NALCO WATER HANDBOOK arguments – These arguments are unpersuasive because Applicant argues that, given that Carson is non-analogous art, “the NALCO WATER HANDBOOK (Nalco; previously cited) clearly distinguishes aluminum chlorohydrate and polyaluminum chloride” and then provides nothing from the NALCO WATER HANDBOOK (see Applicant’s Remarks Page 17) which supports Applicant’s position and/or the claim language stating:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1, and a basicity greater than or equal to 65% and less than 75%.

These arguments are also unpersuasive because Applicant is clearly mistaken about Applicant’s non-analogous art premise (see above paragraph).
The above arguments are also unpersuasive because Allen et al., in view of Martin Hubbe, in view of Carson disclose Claims 47 and 61, including the limitations under discussion (see Rejections for Claim 47 and Claim 61 below).

Independent Claims 56 and 66 are each rejected under § 103 over Braden et al., in view of Martin Hubbe, in view of Carson (see Rejections for Claims 56 and 66 below).  Claims 56 and 66 follow.
Claim 56.  A method for clarifying or reducing the turbidity of drill water, comprising:
adding a mixture comprising polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%, and a polysaccharide component consisting essentially of uncharged guar to drill water containing suspended matter;
forming agglomerations in the drill water comprising the suspended matter, the polyaluminum chloride, and the uncharged guar; and
removing the agglomerations from the drill water thereby clarifying or reducing the turbidity of the drill water.

Claim 61.  A method for clarifying or reducing the turbidity of turbid water comprising suspended particles, comprising:
adding polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%, and a polysaccharide component consisting essentially of uncharged guar, to said turbid water;
forming agglomerations in the turbid water comprising the suspended particles, the polyaluminum chloride, and the polysaccharide component; and
removing the agglomerations from the turbid water to remove the suspended particles from the water, thereby clarifying or reducing the turbidity of the turbid water.

The combination statements follow.
Braden et al. does not disclose:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%.

Martin Hubbe also relates to water treatment (Page 1, “Function” section, “whereas PAC products of higher basicity are useful for water and wastewater treatment”) and discloses a polyaluminum chloride having the formula Alm(OH)nCl(3m-n), where basicity is defined by the term n/3m in the equation (Page 1, “Composition” section).
Carson also relates to water treatment (Page i, Paragraph 3) and discloses polyaluminum chloride is synonymous with aluminum chlorohydrate (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) and Al(OH)2CI which meets the limitation the formula Alm(OH)nCl(3m-n) wherein 0<n<3m, and m>1 and a basicity greater than 65% and less than 75% (with n=2 and m=1, the basicity of Al(OH)2CI is 67%).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method disclosed by Braden et al. with the formula disclosed by Martin Hubbe because, according to Martin Hubbe, polyaluminum chloride may be described by numerous formulae (Page 1, “Composition” section) and, according to Carson, the formula disclosed by Martin Hubbe contains a species that meets the claimed formula's limits (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry). Further, Braden et al. discloses the use of “polyaluminum chloride” (see Braden et al. 4:64-5:6, particularly 5:2-3) and, according to Carson, these terms are synonymous (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) such that a person of ordinary skill in the art using one species would consider using an equivalent and synonymous species.

Regarding Claim 56 (and 66) – Applicant argues that Braden et al. does not disclose:
guar,
because Braden et al. ONLY discloses “a synthetic polymer flocculant,” since, “No example or claim of
Braden utilize a non-synthetic polymer flocculant” and references Braden et al. Abstract, 2:63-65, and 4:64-5:36 in support of this position (see Applicant’s Remarks Pages 27-28).  Applicant further argues that, “Martin Hubbe does not teach the use of polyaluminum chloride in combination with guar” and that, “Carson . . . does not teach water treatment or suggest methods for clarifying or reducing the turbidity of drill water using polyaluminum chloride and guar” (see Applicant’s Remarks Page 29).  
These arguments are unpersuasive because Applicant is mistaken.  Braden et al. does disclose guar, i.e. “flocculant” that includes a “natural flocculant” such as “guar gum” (see Braden et al. 5:7-36, does disclose guar.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  These arguments are also unpersuasive because Braden et al. was referenced for the teaching of guar, not Martin Hubbe or Carson, as Applicant is arguing.
Regarding Claim 56 (and 66) and the Braden et al. reference – Applicant argues that Braden et al. does not disclose:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity greater than or equal to 65% and less than 75%,

because, “Braden discloses the use of a compound it calls ‘poly Al(Cl)3’ as a coagulant. Braden does not disclose polyaluminum chloride having the formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1, and a basicity greater than or equal to 65% and less than 75%.  Braden provides no mention of the basicity of any such compound” (see Applicant’s Remarks Paragraph spanning Pages 29-30).  Applicant further argues that Martin Hubbe does not teach the above limitations, where the arguments are similar to those already discussed above for Claims 47 and 61 (see Applicant’s Remarks Pages 29-30).  Applicant further argues that Carson does not teach the above limitations, where the arguments are similar to those already discussed for Claim 47 and 61 (see Applicant’s Remarks Pages 29-30).
The above arguments are unpersuasive because, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the Braden et al. reference – Applicant agrees that Braden et al. discloses polyaluminum chloride (see Braden et al. “polyaluminum chloride” at 4:64-5:6, particularly 5:3), but Applicant is arguing that Braden et al. does not teach the recited formula or basicity.  In the Rejection for Claim 56 (and Claim 66) Martin Hubbe is referenced for the polyaluminum chloride formulas and basicity (see Martin Hubbe Page 1, “Composition” section), not Braden et al. as Applicant is arguing; and Martin Hubbe further teaches “‘poly-aluminum chloride’ or ‘PAC’ . . . [and] PAC products of higher basicity are useful for water and wastewater treatment” (see Martin Hubbe Page 1, “Function” section), which is what 
Regarding the Martin Hubbe reference and Applicant’s similar arguments to those already discussed above for Claims 47 and 61 – The response is similar.  See above.
Regarding the Carson reference and Applicant’s similar arguments to those already discussed above for Claims 47 and 61 – The response is similar.  See above.
The above arguments are also unpersuasive because Braden et al., in view of Martin Hubbe, in view of Carson, disclose Claims 56 and 66, including the limitations under discussion (see Rejections for Claim 56 and Claim 66 below).

Claim 54 is rejected under § 103 over Allen et al., in view of Martin Hubbe, in view of Carson.
Claim 54 – The Combination discloses the composition of Claim 47, comprising a guar aluminum complex.
The Combination discloses:
Claim 47.  A composition, comprising:
a mixture of polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1, and a basicity greater than or equal to 65% and less than 75%, and a polysaccharide component consisting essentially of uncharged guar,
said composition being capable of clarifying or reducing the turbidity of turbid water when an effective amount of said composition is mixed therewith.
(See Rejection for Claim 47)

The Combination discloses the same mixture of polyaluminum chloride and uncharged guar as the mixture described by instant Claim 47.  The claimed property of the Claim 54 mixture forming a guar aluminum complex is presumed to be inherent to the mixture of the Combination.  “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding Claim 54, Applicant references Joly et al. and argues that “the formation of an aluminum-guar complex is not an inevitable consequence of the simple mixture of aluminum and guar” (see Applicant’s Remarks Pages 22-23).
These arguments are unpersuasive because they amount to mere attorney argument without supporting evidence.  This is because the supporting evidence, i.e. Joly et al., has not been made of record via an Information Disclosure Statement, with a copy provided to the Office for consideration.

Response to Amendment 
Claim Objections
Claims 56, 61, and 69 were amended, and Claims 57 and 62 were cancelled.  The previous objections are withdrawn from Claims 56, 59, 61, 64, 69, and 71.  See “Response to Arguments” section for the reasoning.

Claims 55-56, 59, 61, 64, 69, and 71 are objected to because of the following.  Appropriate correction is required.
A).	Claim 55 (line 2) recites “the process” without the necessary antecedent basis, and should recite “a process.”
B).	Claim 56 (line 6), and each dependent claim, recites “drill water” and should recite “the drill water,” to be consistent within Claim 56.
C).	Claim 59 (line 3) recites “said uncharged guar” and should recite “the uncharged guar,” to be consistent with Claim 56 upon which Claim 59 depends.  Similarly, Claim 59 (line 13) recites “said uncharged guar” and should recite “the uncharged guar,” to be consistent with Claim 56 upon which Claim 59 depends.
D).	Claim 61 (line 6) recites “said turbid water” and should recite “the turbid water,” to be consistent within Claim 61.  Claim 61 (line 10) recites “the water” without the necessary antecedent basis, and should recite “the turbid water,” to be consistent within Claim 61.
E).	Claim 64 (line 4 or 9 or 12) recites, “said polyaluminum chloride,” and should recite “the polyaluminum chloride,” to be consistent with Claim 61 upon which Claim 64 depends.  Claim 64 (line 7) recites “said solid polyaluminum chloride” without the necessary antecedent basis, and should recite “the polyaluminum chloride” to be consistent with Claim 61 upon which Claim 64 depends.

G).	Claim 71 (line 1) recites “said polyaluminum chloride,” and should recite “the polyaluminum chloride,” to be consistent with Claim 61 upon which Claim 71 depends.  Similarly, Claim 71 (line 4) recites “said polysaccharide component,” and should recite “the polysaccharide component,” to be consistent with Claim 61 upon which Claim 71 depends.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
Claims 47-48, 55-56, 59, 61, 64, 66-67, 69, and 71 were amended, and Claims 57 and 62 were cancelled.  The previous rejections under 112(b) for indefiniteness are withdrawn from Claims 47-48, 50, 54-56, 59, 61, 64, 66-67, 69, and 71.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-48, 50, 54-56, 59, 61, 64, 66-67, 69, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Regarding independent Claims 47, 56, 61, and 66 – Each independent claim, and its respective dependent claims, recites “polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1.”  It is unclear how, when 3m=n, there is no Cl in the claimed “polyaluminum chloride.” 
B).	Claim 55 (line 6) recites “a polyaluminum chloride,” and it is unclear how “a polyaluminum chloride” is related to the previously recited “polyaluminum chloride” of Claim 47, upon which Claim 55 ultimately depends.
C).	Claim 59 (lines 6-7) recites “the solid uncharged guar” without the necessary antecedent, and it is unclear how “the solid uncharged guar” is related to the previously recited guars.  Claim 59 (line 7) recites “the solid polyaluminum chloride” without the necessary antecedent basis, and it is unclear how this polyaluminum chloride” is related to the previously recited polyaluminum chloride.  Claim 59 (line 8) recites “said solid guar” without the necessary antecedent basis, and it is unclear how “said solid guar” is related to the previously recited guar.
D).	Claim 64 recites, “The method of Claim 61, comprising . . . said natural uncharged polysaccharide component . . . the solid natural, uncharged polysaccharide component . . . said natural, uncharged polysaccharide component . . . said natural, uncharged polysaccharide component . . . . It is unclear how the various polysaccharide components are related to the previously recited “polysaccharide component” of Claim 61.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 47, 50, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al. (US-5965027-A, Oct. 12, 1999), in view of Martin Hubbe (“Mini-Encyclopedia of Papermaking Wet-End Chemistry,” Mar. 5, 2002, accessed on the Internet, on Mar. 30, 2021, at https://web.archive.org/web/20020305105531/http://www4.ncsu.edu:80/~hubbe/PAC.htm, 3 pages), in view of Carson (“Aluminum Compounds, Review of Toxicological Literature, Abridged Final Report,” pub. Integrated Laboratory Systems, Research Triangle Park, NC, Oct. 2000, 84 pages).  Allen et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as the Combination.
The claims are directed to a composition.  The claim language is in bold-faced font.
Regarding Claims 47, 50, and 54 – Allen et al. discloses a composition (“Organic and polymeric coagulant . . . such as . . . natural guar . . . [and] supplemental coagulant . . . used in combination with the organic and polymeric coagulant . . . typical supplemental coagulants include . . . polyaluminum chloride,” where the composition is used in “a process for removing silica from large volumes of wastewater,” see 2:5-52), comprising:
a mixture of polyaluminum chloride (“polyaluminum chloride,” 2:41-49)  (“natural guar,” 2:13-19),
said composition being capable of clarifying or reducing the turbidity of turbid water when an effective amount of said composition is mixed therewith, as disclosed in Figures 3-4 and at 2:5-10 (also see 2:5-52, for a “process for removing silica from large volumes of wastewater” where the composition “reacts with the silica to form spherical particulates which agglomerate into clusters” and the “[t]reated wastewater is passed through a microfiltration membrane which physically separates the silica contaminant from the wastewater,” and see 9:16-21, where the disclosed process is better “for removing contaminants from wastewater . . . than conventional clarifier-sand filter systems”) (also see 3:49-67, Figures 3-4, 7:46-56, 8:3-6, 8:48-50, and 9:16-21, for the clarifying process which removes “precipitated particles” of “silica” or “sludge”).
Allen et al. does not disclose:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1, and a basicity greater than or equal to 65% and less than 75%.

Martin Hubbe also relates to water treatment (Page 1, “Function” section, “whereas PAC products of higher basicity are useful for water and wastewater treatment”) and discloses a polyaluminum chloride having the formula Alm(OH)nCl(3m-n), where basicity is defined by the term n/3m in the equation (Page 1, “Composition” section).
Carson also relates to water treatment (Page i, Paragraph 3) and discloses polyaluminum chloride is synonymous with aluminum chlorohydrate (Pages 2-4, Table 1, “Aluminum chlorohydrate” 2CI which meets the limitation the formula Alm(OH)nCl(3m-n) wherein 0<n<3m and m>1, and a basicity greater than 65% and less than 75% (with n=2 and m=1, the basicity of Al(OH)2CI is 67%).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method disclosed by Allen et al. with the formula disclosed by Martin Hubbe because, according to Martin Hubbe, polyaluminum chloride may be described by numerous formulae (Page 1, “Composition” section) and, according to Carson, the formula disclosed by Martin Hubbe contains a species that meets the claimed formula’s limits (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry). Further, Allen et al. discloses the use of “aluminum chlorohydrate” and “polyaluminum chloride” (see Allen et al. 2:41-48) and, according to Carson, these terms are synonymous (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) such that a person of ordinary skill in the art using one species would consider using an equivalent and synonymous species.
Additional Disclosures Include:
Claim 50 – The Combination discloses the composition of Claim 47, wherein the composition consists of a solution comprising polyaluminum chloride, uncharged guar and water, as disclosed in Figure 3 and at 7:49-56, where the composition consists of a solution comprising polyaluminum chloride, uncharged guar, and water being “introduced into the pretreatment reactor vessels via chemical coagulant feed streams 20, 22, and 24” (see Figures 3-4, 7:46-56, 8:3-6, 8:48-50, and 9:16-21, for the clarifying process).
Claim 54 – The Combination discloses the composition of Claim 47, comprising a guar aluminum complex.
The Combination discloses:
Claim 47.  A composition, comprising:
a mixture of polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m and m>1, and a basicity greater than or equal to 65% and less than 75%, and a polysaccharide component consisting essentially of uncharged guar,
said composition being capable of clarifying or reducing the turbidity of turbid water when an effective amount of said composition is mixed therewith.
(See Rejection for Claim 47)

The Combination discloses the same mixture of polyaluminum chloride and uncharged guar as the mixture described by instant Claim 47.  The claimed property of the Claim 54 mixture forming a guar aluminum complex is presumed to be inherent to the mixture of the Combination.  “Products of identical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

Claims 48 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al., in view of Martin Hubbe, in view of Carson, as applied to Claims 47 and 54 above, in further view of Branlard et al. (US-20080039317-A1, Feb. 14, 2008).  Allen et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as the Combination.
The claim is directed to a composition.  The claim language is in bold-faced font.
Regarding Claim 48 – The Combination discloses the composition of Claim 47, but does not explicitly teach wherein the mixture is a solid.
Like the Combination, Branlard et al. discloses a composition (“flocculant”) being capable of clarifying or reducing the turbidity of turbid water when an effective amount of said composition is mixed therewith, where the composition “preferably” includes polyaluminum chloride (“polyaluminum hydroxychloride”) (see Branlard et al. Title, Abstract, [0036]-[0037], [0023], and [0025]). (See Rejection for Claim 47 for what the Combination discloses)  Branlard et al. further teaches the composition (“flocculant”) is a “solid” (see Title), i.e.
wherein the mixture is a solid.
This is because such a mixture, i.e. such “a composition [is] simple to handle, to store and to use” (see [0011]) since:
The combination of a flocculating system and of a disintegrating system as defined above in the first layer of the product according to the invention makes it possible to rapidly diffuse the coagulants and the flocculants into the water to be treated, this being due to the immediate disintegration, preferably in less than one minute and more preferably in less than thirty seconds, of this first layer on contact with the water. Thus, the clarification of the water can take place without delay. The sedimentation of the precipitated materials takes place in a few minutes and results in water being obtained which exhibits a very low turbidity. (See Branlard et al. [0036])

One of ordinary skill in the art at the time the invention was made would have been motivated to make the Combination’s composition, with its mixture,
wherein the mixture is a solid,

The combination of a flocculating system and of a disintegrating system as defined above in the first layer of the product according to the invention makes it possible to rapidly diffuse the coagulants and the flocculants into the water to be treated, this being due to the immediate disintegration, preferably in less than one minute and more preferably in less than thirty seconds, of this first layer on contact with the water. Thus, the clarification of the water can take place without delay. The sedimentation of the precipitated materials takes place in a few minutes and results in water being obtained which exhibits a very low turbidity. (See Branlard et al. [0036])

Regarding Claim 55 – The Combination discloses the composition of Claim 54, but does not teach:
wherein the guar aluminum complex is made by the process selected from the group consisting of:
a)	a process comprising mixing solid guar and solid polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75%, and adding water to the solid guar and solid polyaluminum chloride;
b)	a process comprising mixing solid guar and a polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75%, in solution and optionally adding water;
c)	a process comprising mixing solid polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75%, and a solution of guar, and optionally adding water.

However, the Combination discloses the mixture forming a guar aluminum complex (see Rejection for Claim 54).  The Combination further discloses a mixture of uncharged guar and polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75% (see Rejection for Claim 47).  The Combination further discloses the mixture is being “introduced into the pretreatment reactor vessels via chemical coagulant feed streams 20, 22, and 24” (see Allen et al. Figures 3-4, 7:46-56, 8:3-6, 8:48-50, and 9:16-21, for the clarifying process to which the mixture is added) in order to clarify or reduce the turbidity of turbid water (see Rejection for Claim 47).
Like the Combination, Branlard et al. discloses a composition (“flocculant”) being capable of clarifying or reducing the turbidity of turbid water when an effective amount of said composition is mixed therewith, where the composition “preferably” includes polyaluminum chloride (“polyaluminum hydroxychloride”) (see Branlard et al. Title, Abstract, [0036]-[0037], [0023], and [0025]). (See Rejection for Claim 47 for what the Combination discloses)  Branlard et al. further teaches the composition (“flocculant”) is a “solid” (see Title), i.e.
wherein the mixture is a solid.
This is because such a mixture, i.e. such “a composition [is] simple to handle, to store and to use” (see Branlard et al. [0011]) since:
The combination of a flocculating system and of a disintegrating system as defined above in the first layer of the product according to the invention makes it possible to rapidly diffuse the coagulants and the flocculants into the water to be treated, this being due to the immediate disintegration, preferably in less than one minute and more preferably in less than thirty seconds, of this first layer on contact with the water. Thus, the clarification of the water can take place without delay. The sedimentation of the precipitated materials takes place in a few minutes and results in water being obtained which exhibits a very low turbidity. (See Branlard et al. [0036])

One of ordinary skill in the art at the time the invention was made would have been motivated to make the Combination’s composition, with its mixture,
wherein the mixture is a solid,
as taught by Branlard et al. (see Branlard et al. Title, Abstract, [0036]-[0037], [0023], and [0025]), such that the Combination, in view of Branlard et al., disclose process “a”, i.e.,
wherein the guar aluminum complex is made by the process selected from the group consisting of:
a)	a process comprising mixing solid guar and solid polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75%, and adding water to the solid guar and solid polyaluminum chloride;
b)	a process comprising mixing solid guar and a polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75%, in solution and optionally adding water;
c)	a process comprising mixing solid polyaluminum chloride having a basicity of greater than or equal to 65% and less than 75%, and a solution of guar, and optionally adding water,

since Branlard et al. states that such a mixture, i.e. such “a composition [is] simple to handle, to store and to use” (see [0011]) because:
The combination of a flocculating system and of a disintegrating system as defined above in the first layer of the product according to the invention makes it possible to rapidly diffuse the coagulants and the flocculants into the water to be treated, this being due to the immediate disintegration, preferably in less than one minute and more preferably in less than thirty seconds, of this first layer on contact with the water. Thus, the clarification of the water can take place without delay. The sedimentation of the precipitated materials takes place in a few minutes and results in water being obtained which exhibits a very low turbidity. (See Branlard et al. [0036])


Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braden et al. (US-5433863-A, Jul. 18, 1995), in view of Martin Hubbe, in view of Carson.  Braden et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as Combination II.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 56 – Braden et al. discloses a method for clarifying or reducing the turbidity of drill water (see Abstract, “clarifying waste water from an oil field”), comprising:
adding a mixture (“aqueous de-emulsifying agent comprising . . . ,” see Abstract) comprising polyaluminum chloride (“inorganic coagulant,” see Abstract, that is “polyaluminum chloride,” see 4:64-5:6, particularly 5:3) (“flocculant,” see Abstract, that includes a “natural flocculant” such as “guar gum,” see 5:7-36, particularly 5:7-11 and 5:33-36) to drill water containing suspended matter (i.e., “treating the waste water with an aqueous de-emulsifying agent,” and “clarifying waste water from an oil field,” see Abstract);
forming agglomerations (“treating the waste water with an aqueous de-emulsifying agent” in order to “rapidly agglomerate the oil particles formed thereby,” see Abstract) in the drill water comprising the suspended matter, the polyaluminum chloride, and the uncharged guar, as disclosed in the Abstract, at 5:3 for the polyaluminum chloride, and at 5:7-11 and 5:33-36 for the uncharged guar; and
removing (via “flotation equipment,” see Abstract) the agglomerations from the drill water thereby clarifying or reducing the turbidity of the drill water, i.e. “treating the waste water with an aqueous de-emulsifying agent . . . to destabilize the oil emulsion and rapidly agglomerate the oil particles” where the “[e]fficiency of the present de-emulsifying agent permits use of flotation equipment for rapid clean-up of the waste water and obviates the need for large settling pits,” see Abstract.
Braden et al. does not disclose:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%.

Martin Hubbe also relates to water treatment (Page 1, “Function” section, “whereas PAC products of higher basicity are useful for water and wastewater treatment”) and discloses a polyaluminum chloride having the formula Alm(OH)nCl(3m-n), where basicity is defined by the term n/3m in the equation (Page 1, “Composition” section).
Carson also relates to water treatment (Page i, Paragraph 3) and discloses polyaluminum chloride is synonymous with aluminum chlorohydrate (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) and Al(OH)2CI which meets the limitation the formula Alm(OH)nCl(3m-n) wherein 0<n<3m, and m>1 and a basicity greater than 65% and less than 75% (with n=2 and m=1, the basicity of Al(OH)2CI is 67%).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method disclosed by Braden et al. with the formula disclosed by Martin Hubbe because, according to Martin Hubbe, polyaluminum chloride may be described by numerous formulae (Page 1, “Composition” section) and, according to Carson, the formula disclosed by Martin Hubbe contains a species that meets the claimed formula's limits (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry). Further, Braden et al. discloses the use of “polyaluminum chloride” (see Braden et al. 4:64-5:6, particularly 5:2-3) and, according to Carson, these terms are synonymous (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) such that a person of ordinary skill in the art using one species would consider using an equivalent and synonymous species.

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braden et al., in view of Martin Hubbe, in view of Carson, as applied to Claim 56 above, in further view of Branlard et al.  Braden et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as Combination II.
The claim is directed to a method.  The claim language is in bold-faced font.  
Regarding Claim 59 – Combination II discloses the method of Claim 56, but does not teach
the method comprising a step selected from the group consisting of:
(a)	mixing said uncharged guar, in solid form, and said polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%, in solid form, and adding water to the uncharged solid guar and the solid polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%;
b)	mixing said solid guar and a solution comprising said polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%, and optionally adding water;
c)	mixing said polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%, in solid form, and a solution of said uncharged guar, and optionally adding water.

However, Combination II discloses a method for clarifying water using polyaluminum chloride and uncharged guar (see Rejection for Claim 56).
Like Combination II, Branlard et al. discloses a method of clarifying or reducing the turbidity of turbid water when an effective amount of a mixture (“flocculant”) is mixed therewith, where the mixture “preferably” includes polyaluminum chloride (“polyaluminum hydroxychloride”) (see Branlard et al. Title, Abstract, [0036]-[0037], [0023], and [0025]). (See Rejection for Claim 56 for what Combination II discloses)  Branlard et al. further teaches the mixture (“flocculant”) is a “solid water-purification product” (see Title), i.e.
wherein the mixture is a solid.
This is because such a mixture, i.e. such “a composition [is] simple to handle, to store and to use” (see Branlard et al. [0011]) since:
The combination of a flocculating system and of a disintegrating system as defined above in the first layer of the product according to the invention makes it possible to rapidly diffuse the coagulants and the flocculants into the water to be treated, this being due to the immediate disintegration, preferably in less than one minute and more preferably in less than thirty seconds, of this first layer on contact with the water. Thus, the clarification of the water can take place without delay. The sedimentation of the precipitated materials takes place in a few minutes and results in water being obtained which exhibits a very low turbidity. (See Branlard et al. [0036])

One of ordinary skill in the art at the time the invention was made would have been motivated to provide Combination II’s mixture,
wherein the mixture is a solid,
as taught by Branlard et al. (see Branlard et al. Title, Abstract, [0036]-[0037], [0023], and [0025]), such that Combination II, in view of Branlard et al., disclose step “a”, i.e.,
the method comprising a step selected from the group consisting of:
(a)	mixing said uncharged guar, in solid form, and said polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%, in solid form, and adding water to the uncharged solid guar and the solid polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%;
b)	mixing said solid guar and a solution comprising said polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%, and optionally adding water;
c)	mixing said polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%, in solid form, and a solution of said uncharged guar, and optionally adding water,

since Branlard et al. states that such a mixture, i.e. such “a composition [is] simple to handle, to store and to use” (see [0011]) because:
The combination of a flocculating system and of a disintegrating system as defined above in the first layer of the product according to the invention makes it possible to rapidly diffuse the coagulants and the flocculants into the water to be treated, this being due to the immediate disintegration, preferably in less than one minute and more preferably in less than thirty seconds, of this first layer on contact with the water. Thus, the clarification of the water can take place without delay. The sedimentation of the precipitated materials takes place in a few minutes and results in water being obtained which exhibits a very low turbidity. (See Branlard et al. [0036])


Claims 61 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al., in view of Martin Hubbe, in view of Carson.  Allen et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as the Combination.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 61 – Allen et al. discloses a method for clarifying or reducing the turbidity of turbid water comprising suspended particles (see 3:49-67, Figures 3-4, 7:46-56, 8:3-6, 8:48-50, and 9:16-21, for the clarifying process which removes “precipitated particles” of “silica” or “sludge” from “wastewater”), comprising:
adding polyaluminum chloride (“polyaluminum chloride,” 2:41-49)  (“natural guar,” 2:13-19), to said turbid water, as disclosed at 2:5-52, where it is taught that coagulants are added, specifically, “Organic and polymeric coagulant . . . such as . . . natural guar . . . [and] supplemental coagulant . . . used in combination with the organic and polymeric coagulant . . . typical supplemental coagulants include . . . polyaluminum chloride,” where the coagulants are used in “a process for removing silica from large volumes of wastewater”;
forming agglomerations in the turbid water comprising the suspended particles, the polyaluminum chloride, and the polysaccharide component, since the “silica contaminants . . . react[[s]] with the coagulant(s) (i.e., the disclosed polyaluminum chloride and the polysaccharide) to form spherical particulates which agglomerate into clusters having a size greater than about 5µ,” see 3:50-55; and
removing (via “a micro-filtration membrane,” see 3:58-60) the agglomerations from the turbid water to remove the suspended particles from the water, since, “The treated wastewater is then passed through a microfiltration membrane having a pore size in the range from 0.5μ to 5μ to remove the silica contaminant particulates,” see 3:58-60, thereby clarifying or reducing the turbidity of the turbid water, since the silica contaminant particulates are removed, see 3:58-60.  Also see 9:16-21 where it is disclosed that the Allen et al. “process for removing contaminants from wastewater utilizing a positive physical barrier to precipitated particles. The positive separation barrier permits discharge having lower concentration limits than conventional clarifier/sand filter systems.”
Allen et al. does not disclose:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less that 75%.

Martin Hubbe also relates to water treatment (Page 1, “Function” section, “whereas PAC products of higher basicity are useful for water and wastewater treatment”) and discloses a polyaluminum chloride having the formula Alm(OH)nCl(3m-n), where basicity is defined by the term n/3m in the equation (Page 1, “Composition” section).
Carson also relates to water treatment (Page i, Paragraph 3) and discloses polyaluminum chloride is synonymous with aluminum chlorohydrate (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) and Al(OH)2CI which meets the limitation the formula Alm(OH)nCl(3m-n) wherein 0<n<3m, and m>1 and a basicity greater than 65% and less than 75% (with n=2 and m=1, the basicity of Al(OH)2CI is 67%).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method disclosed by Allen et al. with the formula disclosed by Martin Hubbe because, according to Martin Hubbe, polyaluminum chloride may be described by numerous formulae (Page 1, 
Additional Disclosures Include:
Claim 71 – The Combination discloses the method of Claim 61, wherein said polyaluminum chloride is contained in a first vessel consisting essentially of an aqueous solution of polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity greater than or equal to 65% and less than 75%, and said polysaccharide component is contained in a second vessel and consists essentially of uncharged guar, since, “The chemical coagulants (the disclosed polyaluminum chloride and uncharged guar) are preferably mixed with the wastewater using reaction vessels or static in-line mixers, although other mixing methods can be used,” (see Allen et al. 3:55-57).

Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al., in view of Martin Hubbe, in view of Carson, as applied to Claim 56 above, in further view of Branlard et al.  Allen et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as the Combination.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 64 – The Combination discloses the method of Claim 61, but does not teach
the method comprising a step selected from the group consisting of:
(a)	mixing said natural uncharged polysaccharide component in solid form and said polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity greater than or equal to 65% and less than 75%, in solid form, and adding water to the solid natural, uncharged polysaccharide component and said polyaluminum chloride;
(b)	mixing said natural, uncharged polysaccharide component, in solid form, and a solution comprising polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity greater than or equal to 65% and less than 75%, and optionally adding water; and
(c)	mixing said solid polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity greater than or equal to 65% and less than 75%, and a solution of said natural, uncharged polysaccharide component, and optionally adding water.

However, the Combination discloses a method for clarifying water using polyaluminum chloride and uncharged guar (see Rejection for Claim 61).
Like the Combination, Branlard et al. discloses a method of clarifying or reducing the turbidity of turbid water when an effective amount of a mixture (“flocculant”) is mixed therewith, where the mixture “preferably” includes polyaluminum chloride (“polyaluminum hydroxychloride”) (see Branlard et al. Title, Abstract, [0036]-[0037], [0023], and [0025]). (See Rejection for Claim 61 for what the Combination discloses)  Branlard et al. further teaches the mixture (“flocculant”) is a “solid water-purification product” (see Title), i.e.
wherein the mixture is a solid.
This is because such a mixture, i.e. such “a composition [is] simple to handle, to store and to use” (see Branlard et al. [0011]) since:
The combination of a flocculating system and of a disintegrating system as defined above in the first layer of the product according to the invention makes it possible to rapidly diffuse the coagulants and the flocculants into the water to be treated, this being due to the immediate disintegration, preferably in less than one minute and more preferably in less than thirty seconds, of this first layer on contact with the water. Thus, the clarification of the water can take place without delay. The sedimentation of the precipitated materials takes place in a few minutes and results in water being obtained which exhibits a very low turbidity. (See Branlard et al. [0036])

One of ordinary skill in the art at the time the invention was made would have been motivated to make the Combination’s mixture,
wherein the mixture is a solid,
as taught by Branlard et al. (see Branlard et al. Title, Abstract, [0036]-[0037], [0023], and [0025]), such that the Combination, in view of Branlard et al., disclose step “a”, i.e.
the method comprising a step selected from the group consisting of:
(a)	mixing said natural uncharged polysaccharide component in solid form and said polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity greater than or equal to 65% and less than 75%, in solid form, and adding water to the solid natural, uncharged polysaccharide component and said polyaluminum chloride;
(b)	mixing said natural, uncharged polysaccharide component, in solid form, and a solution comprising polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity greater than or equal to 65% and less than 75%, and optionally adding water; and
(c)	mixing said solid polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity greater than or equal to 65% and less than 75%, and a solution of said natural, uncharged polysaccharide component, and optionally adding water.

since Branlard et al. states that such a mixture, i.e. such “a composition [is] simple to handle, to store and to use” (see [0011]) because:
The combination of a flocculating system and of a disintegrating system as defined above in the first layer of the product according to the invention makes it possible to rapidly diffuse the coagulants and the flocculants into the water to be treated, this being due to the immediate disintegration, preferably in less than one minute and more preferably in less than thirty seconds, of this first layer on contact with the water. Thus, the clarification of the water can take place without delay. The sedimentation of the precipitated materials takes place in a few minutes and results in water being obtained which exhibits a very low turbidity. (See Branlard et al. [0036])


Claim 66-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braden et al., in view of Martin Hubbe, in view of Carson.  Braden et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as Combination II.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claim 66 – Braden et al. discloses a method for clarifying or reducing the turbidity of water comprising suspended materials from oil or gas drilling or hydraulic fracturing or suspended matter present in water from oil refinery operations (see Abstract, “clarifying waste water from an oil field”), comprising:
the step of forming a mixture (“aqueous de-emulsifying agent comprising . . . ,” see Abstract) comprising mixing polyaluminum chloride (“inorganic coagulant,” see Abstract, that is “polyaluminum chloride,” see 4:64-5:6, particularly 5:3) (“flocculant,” see Abstract, that includes a “natural flocculant” such as “guar gum,” see 5:7-36, particularly 5:7-11 and 5:33-36) with water from oil refinery operations containing suspended materials (i.e., “treating the waste water with an aqueous de-emulsifying agent,” and “clarifying waste water from an oil field,” see Abstract);
forming agglomerations (“treating the waste water with an aqueous de-emulsifying agent” in order to “rapidly agglomerate the oil particles formed thereby,” see Abstract) in the water comprising the suspended materials, the polyaluminum chloride and the uncharged guar, as disclosed in the Abstract, at 5:3 for the polyaluminum chloride, and at 5:7-11 and 5:33-36 for the uncharged guar; and
removing (via “flotation equipment,” see Abstract) the agglomerations from the water to remove the suspended materials from the water, thereby clarifying or reducing the turbidity of the water comprising suspended materials, i.e. “treating the waste water with an aqueous de-emulsifying agent . . . to destabilize the oil emulsion and rapidly agglomerate the oil particles” where the “[e]fficiency of the present de-emulsifying agent permits use of flotation equipment for rapid clean-up of the waste water and obviates the need for large settling pits,” see Abstract.
Braden et al. does not disclose:
polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75%.

Martin Hubbe also relates to water treatment (Page 1, “Function” section, “whereas PAC products of higher basicity are useful for water and wastewater treatment”) and discloses a polyaluminum chloride having the formula Alm(OH)nCl(3m-n), where basicity is defined by the term n/3m in the equation (Page 1, “Composition” section).
Carson also relates to water treatment (Page i, Paragraph 3) and discloses polyaluminum chloride is synonymous with aluminum chlorohydrate (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) and Al(OH)2CI which meets the limitation the formula Alm(OH)nCl(3m-n) wherein 0<n<3m, and m>1 and a basicity greater than 65% and less than 75% (with n=2 and m=1, the basicity of Al(OH)2CI is 67%).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method disclosed by Braden et al. with the formula disclosed by Martin Hubbe because, according to Martin Hubbe, polyaluminum chloride may be described by numerous formulae (Page 1, “Composition” section) and, according to Carson, the formula disclosed by Martin Hubbe contains a species that meets the claimed formula's limits (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry). Further, Braden et al. discloses the use of “polyaluminum chloride” (see Braden et al. 4:64-5:6, particularly 5:2-3) and, according to Carson, these terms are synonymous (Pages 2-4, Table 1, “Aluminum chlorohydrate” entry) such that a person of ordinary skill in the art using one species would consider using an equivalent and synonymous species.
Regarding Claim 67 – Combination II discloses the method of Claim 66, wherein the mixture further comprises another, natural uncharged guar when the mixture is recycled through the flotation vessel 26, via raw oil holding tank 12, drying zone 32, and wastewater holding tank 22 (see Braden et al. Figure 1 and 5:54-6:14 for recycling the mixture, and 5:33-36, for a polysaccharide component in the form of “a water soluble polysaccharide such as guar gum”).

Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braden et al., in view of Martin Hubbe, in view of Carson, as applied to Claim 66 above, in further view of Branlard et al.  Braden et al., in view of Martin Hubbe, in view of Carson, are hereinafter known as Combination II.
The claim is directed to a method.  The claim language is in bold-faced font.
Regarding Claim 69 – Combination II discloses the method of Claim 66, but does not teach
the method comprising a step selected from the group consisting of:
(a)	mixing a solid preparation of said uncharged guar and a solid preparation of said polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75% to form a solid guar and a solid polyaluminum chloride mixture and adding water to the solid uncharged guar and solid polyaluminum chloride mixture
(b)	mixing solid preparation of said uncharged guar and a solution preparation of said polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and optionally adding water; and
(c)	mixing a solid preparation of polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a solution preparation of said uncharged guar and optionally adding water.

However, Combination II discloses a method for clarifying water using polyaluminum chloride and uncharged guar (see Rejection for Claim 66).
Like Combination II, Branlard et al. discloses a method of clarifying or reducing the turbidity of turbid water when an effective amount of a mixture (“flocculant”) is mixed therewith, where the mixture “preferably” includes polyaluminum chloride (“polyaluminum hydroxychloride”) (see Branlard et al. Title, Abstract, [0036]-[0037], [0023], and [0025]). (See Rejection for Claim 66 for what Combination II discloses)  Branlard et al. further teaches the mixture (“flocculant”) is a “solid water-purification product” (see Title), i.e.
wherein the mixture is a solid.
This is because such a mixture, i.e. such “a composition [is] simple to handle, to store and to use” (see Branlard et al. [0011]) since:


One of ordinary skill in the art at the time the invention was made would have been motivated to make Combination II’s mixture,
wherein the mixture is a solid,
as taught by Branlard et al. (see Branlard et al. Title, Abstract, [0036]-[0037], [0023], and [0025]), such that Combination II, in view of Branlard et al., disclose step “a”, i.e.,
the method comprising a step selected from the group consisting of:
(a)	mixing a solid preparation of said uncharged guar and a solid preparation of said polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a basicity of greater than or equal to 65% and less than 75% to form a solid guar and a solid polyaluminum chloride mixture and adding water to the solid uncharged guar and solid polyaluminum chloride mixture
(b)	mixing solid preparation of said uncharged guar and a solution preparation of said polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and optionally adding water; and
(c)	mixing a solid preparation of polyaluminum chloride having a formula Alm(OH)nCl(3m-n), wherein 0<n<3m, and m>1 and a solution preparation of said uncharged guar and optionally adding water,

since Branlard et al. states that such a mixture, i.e. such “a composition [is] simple to handle, to store and to use” (see [0011]) because:
The combination of a flocculating system and of a disintegrating system as defined above in the first layer of the product according to the invention makes it possible to rapidly diffuse the coagulants and the flocculants into the water to be treated, this being due to the immediate disintegration, preferably in less than one minute and more preferably in less than thirty seconds, of this first layer on contact with the water. Thus, the clarification of the water can take place without delay. The sedimentation of the precipitated materials takes place in a few minutes and results in water being obtained which exhibits a very low turbidity. (See Branlard et al. [0036])


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Related Applications follow.
i).	US-20130256235-A1 – Publication of US-13851826 (filed 3/27/2013, now abandoned), of which the instant application is a continuation.

iii).	US-20160221847-A1 – Publication of US-15094394 (filed 4/8/2016, copending), which is continuation of same parent as the instant application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        11/04/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779